Case 1:17-cv-01047-ESH Document 68-20 Filed 06/03/19 Page 1 of 2




                       EXHIBIT
                         17
                  Case 1:17-cv-01047-ESH Document 68-20 Filed 06/03/19 Page 2 of 2

    From:            Christian Hartsock
    Sent:            Tue, 24 May 2016 03:27:41 -0400 (EDT)
    To:              Ken Konstanzer[kkonstanzer@projectveritas.com]; James O'Keefe HI
                     [james@projectveritas.com]; Joe Halderman[jhalderrnan@projectveritas.corn]
    Subject:         Philanthropist Dossier/Bio


   Terry Sabatka is a buddy left-wing political philanthropist based in Sausalito, CA who amassed his fortune in North Bay
   real estate on top of old money inherited from his father, Gilmore Sabatka, a Czech immigrant and civil engineer who
   played a key role in redeveloping San Francisco during the 1950s. As the city-commissioned urban renewal effort led to
   the massive displacements of blacks from the Fillmore District, Gilmore quit in protest and joined WACO (Western
   Addition Community Organization), an advocacy group on behalf of the Fillmore residents, using his earnings to help
   finance their relocations and fund the organization. This was shortly before his death in 1971, of asbestos poisoning.

   Sabatka, Jr. is determined to follow in his father's footsteps by using his wealth to empower disenfranchised communities,
   particularly blacks and immigrants, given his father's immigrant background and advocacy on behalf of the blacks. He is
   convinced that both voter ID laws as well as a Donald Trump presidency are the death knell of the progressive movement,
   and has a plan to circumvent them on a mass scale, citing moral equivalence as justification as well as the consequent
   voter turnout loss which the scheme will merely "offset" (according to personally hired statisticians).

   Unlike the donor previously considered to be introduced to Foval, this philanthropist is not interested in making some
   conventional donation (a Veritas tactic now exposed), but wants to put his money a more creative, cunning and proactive
   use, and he wants to be personally involved, hence the surrogate voter scheme. The surrogate voters are to be voting on
   behalf of the minorities and undocumented immigrants who have been unjustly disenfranchised by voter ID laws, the
   latter of whom have the most to lose under a Trump administration. The philosophy is that there is no virtue in abiding by
   rules that were created by the enemy to rig the game, especially when the guaranteed losers are minorities, immigrants,
   the poor, and by extension all aggrieved victim groups who will suffer under a Republican autocracy.

   The plan, at least as far as Wisconsin goes, is to use the allowance of employer-issued IDs and the existence of foreclosed
   and abandoned home addresses to skirt the law. The philanthropist has created a fully funded shell company with which to
   "hire" a legion of out-of-county and even out-of-state voters as well as illegal immigrants, issue them IDs that can be used
   at the polls, and paychecks which are both proof of employment with the stubs as well as the actual compensation for
   participating in the scheme.

   The only missing ingredients are the addresses to postmark on the pay stubs to demonstrate residency. And that is half of
   where the targets come in. Since progressive GOTV organizations (many of which DP clients and PFAW affiliates)
   canvass primarily in poor and inner-city neighborhoods, canvassers will find many foreclosed and abandoned homes. If
   they can be instructed to log all addresses to those (they needn't be told why), the addresses can be used to corroborate our
   surrogate voters' residencies on their pay stubs, check envelopes or earnings statements.

   Sabatka is the philanthropist I told Foval about. However, Foval was convinced he personally knew who this person was,
   and in fact had worked for him, and suspected that Creamer was advising the philanthropist, as the scheme sounded like a
   Creamer brainchild. Nevertheless, when Foval meets Sabatka, he will realize it is not whomever he thought it was, and he
   is not being advised by Creamer — BUT, having heard of Creamer through me, Sabatka now wants to meet Creamer so
   as to seek his advice and potential collaboration. Will Foval please make the introduction?




Highly Confidential - Attorneys' Eyes Only                                                                           PVA00004927
